Exhibit 32.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION1350,AS ADOPTED PURSUANT TOSECTION906 OF THE SARBANES-OXLEY ACT OF 2002 Each of the undersigned officers of Enterprise Informatics Inc. (the “Company”) hereby certifies to his knowledge that the Company’s quarterly report on Form 10-Q for the period ended June 30, 2007 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This certification is provided solely pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, and shall not be deemed to be a part of the Report or “filed” for any purpose whatsoever. Dated: August 14, 2007 /s/ Alan Kiraly Alan Kiraly Chief Executive Officer Dated: August 14, 2007 /s/ John W. Low John W. Low Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Enterprise Informatics Inc. and will be retained by Enterprise Informatics Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
